PER CURIAM.
Affirmed, as we find that (1) there was no error in the trial court imposing a ten-year sentence for the violation of probation charge, and (2) the underlying sentence, upon which the violation of probation was based, was legal and did not exceed the statutory maximum. Appellant was originally sentenced to: 1½ years in prison; 28⅜ years probation (corrected from 30 years); 5 years probation; and 5 years probation, for a total of 40 years. Thus, appellant’s 40-year sentence for a first degree felony and two third degree felonies did not exceed the statutory maximum. See § 775.082(l)(b)(d), Fla. Stat. (1993)(providing a maximum sentence of thirty years for first degree felonies and five years for third degree felonies).
FARMER, STEVENSON and GROSS, JJ., concur.